Scott, J.:
The defendant appeals from an. interlocutory judgment overruling her demurrer to the complaint for general insufficiency. The' complaint alleges that the defendant is related to plaintiff by affinity, being the widow of a deceased brother ; that on Or prior to February 1, 1888, the plaintiff was the owner of ■ and was seized and possessed of certain real estate, with a dwelling house thereon, in the borough' of the Bronx, in the city of New York' ; that on or about February 1, 1888, the plaintiff by a deed of gift conveyed to defendant herein the said real estate; that-there was.no consideration whatever mov-'. ing from said defendant to plaintiff, except an agreement made and entered into between them, which agreement was in the nature and' form of a condition imposed upon and attached to said. deed, of gift as follows: That the plaintiff was to have a room and a home for liis natural life in the said dwelling house on .the said premises at anytime upon his request or demand therefor, and without any charge, cost or expense whatsoever,to him. therefor,, and. that the plaintiff was to have for his natural life board with the said defendant and her family in the said dwelling house at .any time Upon his request or demand, without any charge, cost or expense whatever to him, to all of which defendant assented and agreed- at the time *843of the making and delivery of said deed, and that upon the conditions and agreement so made the plaintiff made and executed the said deed ; that on or about February 1,1893, the plaintiff delivered said deed to defendant who thereupon and on February Í3, 1895, caused the same to be recorded in the register’s office; that on or about May 8, 1899, the defendant without the knowledge or. consent of the plaintiff sold and conveyed the said property for the consideration of $20,970 over and above all incumbrances and took in payment thereof a purchase-money mortgage upon said property ; that said mortgage was paid off and canceled on or about March 22, 1904, since which time defendant has reinvested said sum upon bond and mortgage on real property in the city of New York which she now owns and holds; that plaintiff has demanded and requested that defendant shall furnish him with board and lodging in her family, which she has refused and still refuses to do, and has thereby broken and repudiated her agreement, and that plaintiff has elected to rescind the deed; that defendant induced plaintiff to make the said deed by her express promise and agreement as aforesaid, and that she made and entered into the agreement for the purpose and with the intent of deceiving and defrauding him, and without any intention on her part to perform and keep the said agreement and the said conditions. The complaint asks for a rescission and cancellation of the deed, the payment over to plaintiff of the proceeds of the sale of the property, an accounting of the income derived from the sale and its proceeds, and such other relief as may be just and equitable and for an injunction in the meantime to prevent defendant from disposing of or parting with the proceeds of the sale. The conveyance of property upon no other consideration than that the grantee shall furnish the grantor with support and maintenance is by no means uncommon, especially in agricultural communities, and many cases are to be found in the books wherein, upon the refusal of the grantee to fulfill his agreement, the deed has been rescinded or other equitable relief has been accorded. (Stehle v. Stehle, 39 App. Div. 440; Goldsmith v. Goldsmith, 145 N. Y, 313.) If the title to the real estate had remained in defendant there would have been no question as to plaintiff’s right to maintain an action for specific equitable relief. The defendant insists, however, that since the defendant has jjarted *844with the property and no decree- can operate directly upon it, the plaintiff must have recourse to his action at law for damages, and that a suit in equity will not lie.
The consideration for the deed was to he paid in the future by giving to plaintiff the board and lodging agreed to be furnished him, and so .long as he lived and continued to require board and lodging the obligation to furnish them to him, that is to say, the obligation to pay the consideration,- continued. In accepting, as the sole consideration for his deed, the defendant’s agreement to provide for him during life the plaintiff reposed in her a- degree of confidence which imparted to her and to the property a trust relation for his benefit to the extent of the agreed support, aud in selling the property and thus putting it out of her power to specifically perform her agreement, and in refusing to substantially perform it in another house, the defendant has violated the -trust reposed in her. Although she may not have held the property strictly speaking as a trustee, there entered into her relation with the plaintiff an-element of quasi-trusteeship sufficient to entitle him to seek relief in equity. (Cornwell v. Clement, 10 App. Div. 446.) The degree of relationship or . affinity between the plaintiff and defendant although' in fact one -implying some degree of mutual confidence, is really unimportant in view of the allegations of the complaint, which stand admitted-by the demurrer, that the deed was made in reliance upon defendant’s promise. That the property has been sold offers no obstacle to equitable relief, since it appears that the proceeds can be traced and identified. (American Sugar Refining Co. v. Fancher, 145 N. Y. 552.) If the plaintiff is entitled to a rescission of his deed, ■or what is equivalent thereto, a payment over oh the proceeds of the sale, he may also he entitled to an accounting of the income at least ■ fi'om the time when, by selling the property, the defendant put it out. of her power to fulfill her agreement, and here again is a right énforcb ble only in equity. -The complaint is not definite as to when the defendant refused to furnish the plaintiff with the home she had agreed to furnish, and it may be that lie will be.able only to -establish his right to something less than a complete rescission. (Stehle v. Stehle, supra.) The defendant also admits for the purposes of the demurrer that she never intended to carry out her agreement with plaintiff, but made that agreement solely to induce him to convey the *845property to her, and that he did so convey it,'he believing and relying upon these promises. If these allegations should be established on the trial a strong case would be made out for charging the defendant as a trustee ex malefioio, at least from the moment of the unan thorized salé of the property. (Cornwell v. Clement, supra.) The prayer for general relief will enable the court to award such relief as the facts, as proven upon the trial, may warrant.
The judgment appealed from must be affirmed, with costs to the appellant, with leave to respondent to withdraw her demurrer and to answer within twenty days'upon payment of costs in this court and the court below.
Patterson, P. J., McLaughlin and Houghton, JJ., concurred.